Exhibit23 Consent of Independent Registered Public Accounting Firm The Board of Directors Central Pacific Financial Corp.: We consent to the incorporation by reference in the registration statements No.333-35999, No.333-119538, No.333-119798, and No.333-141232 on FormS-8 of Central Pacific Financial Corp. of our reports dated March16, 2010, with respect to the consolidated balance sheets of Central Pacific Financial Corp. and subsidiaries as of December31, 2009 and 2008, and the related consolidated statements of operations, changes in equity and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December31, 2009, and the effectiveness of internal control over financial reporting as of
